NOT FOR PUBLICATION                    FILED
                       UNITED STATES COURT OF APPEALS                    FEB 10 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

NAVJOT SINGH,                                       No.   16-73511

                   Petitioner,                      Agency No. A205-937-207

     v.
                                                    MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                   Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                 Submitted February 8, 2022**
                                   San Francisco, California

Before: HURWITZ and VANDYKE, Circuit Judges, and ERICKSEN,*** District
Judge.

          Navjot Singh petitions for review of a Board of Immigration Appeals (BIA)

decision denying his claims for asylum and withholding of removal. We have



*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
***
  The Honorable Joan N. Ericksen, United States District Judge for the District of
Minnesota, sitting by designation.
jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.1

      “Where, as here, the BIA agrees with the IJ’s reasoning, we review both

decisions.” Garcia-Martinez v. Sessions, 886 F.3d 1291, 1293 (9th Cir. 2018); Lai

v. Holder, 773 F.3d 966, 970 (9th Cir. 2014) (“In so doing, we review … the reasons

explicitly identified by the BIA, and then examine the reasoning articulated in the

IJ’s oral decision in support of those reasons.”) (citation omitted). “Thus, we refer

to the Board and IJ collectively as ‘the agency.’” Medina-Lara v. Holder, 771 F.3d

1106, 1111 (9th Cir. 2014). Under substantial evidence review, we treat the agency’s

factual findings as “conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); Rayamajhi v.

Whitaker, 912 F.3d 1241, 1243 (9th Cir. 2019). Accordingly, in order to reverse the

agency’s finding, “we must find that the evidence not only supports that conclusion,

but compels it.” INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992).

      Here, the agency reasonably determined that the government sufficiently

rebutted any presumption of future persecution with evidence that Singh could safely

and reasonably relocate within India. The evidence, including a 2012 report from

the Library of Congress, supported the conclusion that relocation is feasible given

Singh’s own testimony that he is not a high-profile member of the Mann Party.


1
       Because Singh did not raise any argument with respect to the denial of his
CAT claim, it is waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259–60 (9th
Cir. 1996).

                                         2
Although Singh testified that he continues to support the Mann party and believes

that he will be “traceable” as a Sikh if he relocates, the record does not compel a

conclusion different than the agency’s because substantial evidence—including

reports in the administrative record that refute Singh’s concern—supports the

finding that Singh could safely and reasonably relocate within India. See INS v.

Ventura, 537 U.S. 12, 18 (2002) (noting that asylum is ordinarily unavailable if an

applicant can safely relocate to another part of his home country) (citing 8 C.F.R.

§ 208.13(b)(1)(i)).

      Because substantial evidence supports the agency’s determination that

internal relocation is possible and reasonable, the BIA likewise did not err in

affirming the Immigration Judge’s dismissal of Singh’s application for withholding

of removal on that basis. See 8 C.F.R. § 1208.16(b)(2) (relocation is relevant to

assessing eligibility for withholding of removal and the likelihood of future

persecution); Sowe v. Mukasey, 538 F.3d 1281, 1288 (9th Cir. 2008) (“When the

government rebuts an applicant’s well-founded fear of future persecution, it defeats

the applicant’s asylum claim, and his or her claim for withholding of removal.”)

(citing Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 999, 1001 n.5 (9th Cir.

2003)). Accordingly, we deny Singh’s petition.

      PETITION DENIED.




                                         3